                                                                                NORTH CAROLINA WESTERN
                                                                                          MEMORANDUM
       Date:    February 17, 2021
        To:     District Judge Whitney
      From:     USPO Samuel Edmundson
    Subject:    Arlando M Henderson
    Docket:     0419 3:19CR00345



On August 25, 2020 a bond violation report was completed in this case alleging that the defendant had been
charged with two new law violations, Assault on a Female (20CR227431) and Injury to Personal Property
(20CR227432) in Mecklenburg County, NC. The court ordered the issuance of a warrant on August 26, 2020.
However, the defendant self-surrendered to begin serving his sentence at FCI Bennettsville as ordered on
September 14, 2020, prior to service of the bond violation warrant. The warrant remains outstanding at this time.
The U.S. Probation Office is requesting that the warrant be withdrawn for the reasons set forth previously.



U.S. Probation Officer:                                                       Date:   02/17/2021



Supervisory U.S. Probation Officer:                                           Date:   02/17/2021



So Ordered: _____

                                                  Signed: February 17, 2021




               Case 3:19-cr-00345-FDW-DCK Document 38 Filed 02/17/21 Page 1 of 1
